Case 1:20-cr-00514-KMW Document 14 Filed 12/22/20 Page 1 of 2

 

 

i

 

Pepe SDNY |
UNITED STATES DISTRICT COURT POCUMENT
SOUTHERN DISTRICT OF NEW YORK {| SLECTRONICALLY FILED | |
we eee ara mer an eee ee i ener ene % Hoo, 4
OC He

UNITED STATES OF AMERICA

i
 1£ PILED: 12 |aa ao |

 

 

 

-against ORDER
20 CR 514 (KMW)
RICHARD MENDOZA,
Defendant.
KIMBA M. WOOD, District Judge:

The Court has received defendant’s December 9, 2020 letter application for bail, and the
Government’s December 21, 2020 letter opposing that bail application. For the following
reasons, the Court denies the bail application, because defendant, who is charged with
participating in a narcotics conspiracy, has not overcome the presumption that no condition or
combination of conditions will reasonably assure that he will appear as required. 18 U.S.C.
§3142(e}(3)(A).

Defendant poses a risk of flight for several reasons.

First, he worked for an international drug trafficking organization that has the resources
to facilitate his departure from the United States.

Second, he has a strong incentive to flee; he faces a ten-year statutory minimum if
convicted; the evidence against him is strong, including, infer alia, that he was the sole driver of
a vehicle containing multiple kilograms of fentanyl; that he stated to a colleague that he thought
that law enforcement “didn’t find shit” in the first stop of his vehicle; and that he appeared to

have attempted to destroy one of his cellular phones when he thought his calls were being

intercepted by law enforcement, demonstrating consciousness of guilt.

 
Case 1:20-cr-00514-KMW Document 14 Filed 12/22/20 Page 2 of 2

Defendant also seeks release based in part on the risks of contracting COVID-19 while
incarcerated. He acknowledges, however, that he has already suffered a severe case of COVID-
19; he is thus less at risk than most inmates.

The defendant’s bail application is DENIED.

SO ORDERED.

Dated: New York, New York
December 22, 2020

Icelre ve. UT.
KIMBA M. WOOD
UNITED STATES DISTRICT JUDGE
